DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              FRANK GUTTA,
                                Appellant,

                                    v.

    WRIGHT, PONSOLDT & LOZEAU TRIAL ATTORNEYS, L.L.P.,
                        Appellee.

                              No. 4D18-2696

                               [May 7, 2020]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Barbara W. Bronis, Judge; L.T. Case No. 2016-CA-1225.

  Andrew M. Kassier of Andrew M. Kassier, P.A., Coral Gables, for
appellant.

   Tim B. Wright and Paul J. Parton of Wright, Ponsoldt & Lozeau Trial
Attorneys, L.L.P., Stuart, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN and KLINGENSMITH, JJ., and LEVENSON, JEFFREY R., Associate Judge,
concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.